Citation Nr: 0710695	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.C., J.S., K.O., and M.D.

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946.  He died in May 2002.  The appellant is his 
surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a 2002 rating decision 
of the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in May 2002, as a result of brainstem 
herniation, due to, or as a likely consequence of, large 
right cerebral stroke.

2.  During the veteran's lifetime, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling; incomplete right leg sciatic nerve 
paralysis, rated as 60 percent disabling; gunshot wound, 
right thigh, Muscle Group XVI, with retained foreign bodies, 
rated as 30 percent disabling; and healed varicocele, 
scrotum, scar, rated as noncompensable.

3.  The medical evidence of record fails to establish an 
etiological relationship between brainstem herniation or 
large right cerebral stroke and active service.  

4.  The medical evidence of record fails to establish an 
etiological relationship between any service-connected 
disability and brainstem herniation or large right cerebral 
stroke.

5.  The veteran did not suffer an injury or aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination that proximately caused his death.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

2. The criteria for entitlement to DIC under 38 U.S.C. § 1151 
are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Cause of the Veteran's Death; DIC 

Service connection for the cause of a veteran's death 
requires evidence that the fatal disorder or disease was 
incurred in, or aggravated by, service or, in some instances, 
was manifest to a compensable degree within one year of 
service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).  Service connection also may be granted with 
evidence that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2006).

As to the principal cause of death, the regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death, however, is inherently one not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it casually 
shared in producing death; rather, it must be shown that 
there was a causal link.  Id.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the view of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render a person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Id.

The veteran died in May 2002, at the age of 80, nearly six 
decades after service.  As indicated in the Death 
Certificate, the immediate cause of death was brainstem 
herniation, due to, or as a likely consequence of, large 
right cerebral stroke.  The veteran died of natural causes, 
and not as a consequence of his own or others' willful 
misconduct.

During the veteran's lifetime, service connection was in 
effect for PTSD, rated as 100 percent disabling since March 
18, 1999; incomplete right leg sciatic nerve paralysis, rated 
60 percent disabling since April 1, 1946; residuals of 
gunshot wound, right thigh, Muscle Group XVI, with retained 
foreign bodies, rated as 30 percent disabling since April 1, 
1946; and healed varicocele, scrotum, scar, rated zero 
percent effective April 1, 1946.  

The clinical records do not show, and the appellant does not 
contend, that brainstem herniation or stroke was incurred 
during service, in the 1940s.  Thus, the issue before the 
Board is not whether service connection is warranted on a 
direct-causation basis.

What the appellant does contend is that PTSD, deemed totally 
disabling, precipitated her husband's March 2002 stroke, 
which then led to brainstem herniation that ultimately caused 
his death.  By that contention, she presumably means that 
anxiety and stress associated with PTSD triggered his stroke.  
Alternatively, she contends that physical trauma or head 
injury could have precipitated his stroke.  In this 
connection, she reports that her husband had suffered falls 
out of bed at the VA hospital shortly before his death.  Also 
reflected in the record is the appellant's reported history 
of her husband's falling or "jumping" out of bed, 
apparently awakened by nightmares associated with PTSD, and 
she appears to be asserting that that might have occurred 
shortly before the stroke.  Elsewhere, she asserted that 
weakness and unsteady gait due to right leg sciatic nerve 
paralysis and/or gunshot wound injury to Muscle Group XVI 
caused her husband to fall, which, in turn, could have 
triggered a stroke.  In sum, by these various contentions, 
the appellant is asserting that service-connected disability 
(or disabilities) caused fall(s) that resulted in physical 
injury, which, in turn, triggered a stroke.  Finally, related 
to such contentions is her belief that inadequate or 
negligent VA in-patient medical care caused her husband to 
suffer a stroke.  In one statement associated with her DIC 
claim, she said, without providing more details, that her 
husband had difficulty "using" his left hip and fell.  By 
that statement, she presumably is contending that the 
service-connected right leg disability could have played some 
role in a fall, and as well, that the fall is somehow due to 
VA negligence.     
   
VA in-patient treatment records dated within the last several 
years before death document the veteran's weakness, unsteady 
gait, and poor mobility, and his use of assistive devices, 
and as well, disabilities that could have had some bearing on 
mobility, including early Alzheimer's disease (and dementia), 
restless leg syndrome, and degenerative joint disease.  His 
medical history also included chronic obstructive pulmonary 
disease, congestive heart failure, hypertension, and coronary 
artery disease.  VA clinical records dated in October 2001 
reflect left femur intertrochanteric fracture due to a fall; 
the veteran subsequently underwent surgery at a VA medical 
facility and was transferred to a nursing unit for 
rehabilitation.        

That said, relevant inquiries are whether the record supports 
a proposition that (1) the veteran's stroke might have been 
precipitated by physical injury (such as head trauma) due to 
a fall (whether from PTSD-related causes or gunshot wound 
residuals, or due to weakness status post left-hip surgery, 
or any one or more nonservice-connected disabilities), and if 
so, (2) whether the fall was at least as likely as not due to 
service-connected disability or disabilities (whether PTSD 
and/or gunshot wound residuals); and (c) whether, 
notwithstanding allegations of physical injury, PTSD itself 
(anxiety; stress) caused stroke or death.    

In December 2006, a VA neurologist who had reviewed the 
veteran's medical history as documented in the claims file 
concluded that it is "unlikely" that head trauma (that is, 
physical injury, whether due to PTSD-induced nightmares, 
"startle" response, or the like, or due to falling out of 
bed, regardless of cause) caused the veteran's stroke that 
led to his demise.  As rationale for the opinion, the doctor 
stated that he had conducted a "MEDLINE" search, which 
yielded no results that would support such a conclusion with 
respect to the instant case.  He or she acknowledged that 
trauma can cause dissection of the cerebral arteries, which 
is a "well known" complication of head and neck trauma, 
citing medical literature supporting the proposition that 
minor trauma can cause internal carotid artery dissection, 
and that such trauma can cause a stroke.  The doctor 
discussed the results of "one small" medical study of 
individuals with "severe brain trauma" that found increased 
likelihood of risk of stroke after "direct" head trauma, 
and that stroke had occurred in 3 of 140 individuals who had 
no other risk factors for stroke.  The doctor noted that the 
authors of the study concluded that head trauma increased the 
risk of stroke 11-16 months after the initial trauma.  
Nonetheless, the doctor also stated that there is no clinical 
basis to conclude that such physical trauma did occur in this 
case, noting that there is "no suggestion" of dissection on 
the computed tomography (CT) scan results.  Further 
supporting that opinion is the May 2002 note of another VA 
medical doctor, also a neurologist, who said that there is no 
evidence suggesting intracranial hemorrhage secondary to head 
trauma.     

The doctor also concluded that it is "unlikely" that PTSD 
itself (in other words, psychiatric manifestations associated 
with PTSD, as opposed to physical injury) caused the 
veteran's stroke.  He or she conducted a "MEDLINE" search 
on whether anxiety associated with PTSD could lead to 
hypertension, which could induce a cerebrovascular accident.  
The research yielded some basis to support a conclusion that 
a stroke can induce PTSD or PTSD-like syndrome, but not that 
PTSD would induce a stroke or could be a direct cause of 
cerebrovascular accident.  On this point, the doctor noted 
the degree of the veteran's PTSD, specifically acknowledging 
that it was rated as 100 percent, and as well, duration of 
such disability, noting that it was "long-term" in the 
veteran's case (it was rated totally disabling since 1999), 
but still concluded that it is "unlikely" that PTSD was the 
etiology of the veteran's stroke.  Such a statement, in the 
Board's view, further buttresses the probative value of the 
negative etiology opinion as to a direct link between PTSD 
and stroke.  

Not only did the doctor rule out the possibility of 
etiological link between head trauma or PTSD symptoms and the 
veteran's stroke as advanced by the appellant, he or she also 
offered an opinion as to what might had caused the veteran's 
death by concluding that it is "more likely" that the 
veteran's underlying circulatory problems (atrial 
fibrillation, coronary heart disease, congestive heart 
failure, and hypertension), and as well, his advanced age 
were the "primary" causes of stroke.  As further rationale, 
the doctor noted that atrial fibrillation is a "well 
recognized" cause of stroke, particularly where, as was the 
case here, the individual is not anticoagulated.  Moreover, 
according to him or her, hypertension, coronary artery 
disease, and advanced age, too, are "well recognized" risk 
factors of stroke.  

Also, while the doctor conceded the lack of results of an 
autopsy, which, if it had been performed, could have been 
highly probative on whether the stroke might have been 
induced by physical trauma, again, the statement as to 
negative CT scan evidence of dissection is available evidence 
buttressing the rationale for the negative opinion.  Further 
on the same matter, the lack of definite clinical evidence on 
whether the veteran's stroke might have been induced by head 
trauma or physical injury shortly before the stroke is, 
ultimately, immaterial on the issue of service connection for 
the cause of death.  In requesting an expert medical opinion, 
which resulted in the December 2006 neurologist's opinion, 
the Board framed the inquiry broadly to consider whether, 
regardless of possible cause of purported head injury (PTSD-
induced "spell," unsteadiness due to service-connected or 
nonservice-connected causes), the stroke could have been 
induced due to physical injury, even though there is no 
evidence in the form of an eyewitness statement or testimony 
as to a fall shortly before the stroke.  What the record does 
contain are second-hand reports from family and friends to 
the effect that another patient staying in or near the 
veteran's hospital room told the family members that the 
veteran tried to get up but lost his footing and fell.  The 
claims file does include a signed, notarized statement of Mr. 
J.N., the patient, but the text of the statement itself 
apparently was written by another person, and that statement 
does not indicate that Mr. J.N. witnessed a fall or head 
injury, although others reported at the Board hearing that he 
did (see transcript, p. 12).  In any event, as explained, 
competent clinical opinion is unfavorable on the issue of 
service connection, including that on whether the veteran 
might had had a head injury that caused stroke.  Another VA 
medical doctor essentially reached the same conclusion.  See 
August 2003 opinion.   

That said, whether the veteran might have suffered a stroke 
that ultimately caused his demise due to negligence or 
inadequate VA medical care is a relevant concern for the 
purposes of the Section 1151 claim.  Under 38 U.S.C.A. § 
1151, when a veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination and not the result of his own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, compensation under Chapter 11 or DIC under Chapter 13 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  VA regulations 
implementing 38 U.S.C.A. § 1151 are codified at 38 C.F.R. §§ 
3.358 and 3.800 (2006).  Compensation is not payable if 
additional disability or death is a result of the natural 
progress of the injury or disease for which the veteran was 
hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, the 
additional disability or death must actually result from VA 
hospitalization, medical or surgical treatment, or 
examination and not be merely coincidental therewith.  
Without evidence satisfying this causation requirement, the 
mere fact that aggravation occurred will not suffice to make 
the additional disability or death compensable. 38 C.F.R. § 
3.358(c)(1) and (2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran or the veteran's representative.  
"Necessary consequences" are those which are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

The evidence of record does not favor the Section 1151 claim.  
Other than bare, and generalized, lay contention of 
negligent, improper, or inadequate care, there is no clinical 
basis to support the claim.  The VA clinical records indicate 
that the veteran was in a VA hospital to recuperate after 
left femur surgery.  There is no indication that, during his 
hospital stay shortly before his stroke, he received 
negligent in inadequate care that induced a stroke, or as to 
negligence or inadequate care after the stroke.  Nor is there 
substantiation of the appellant's vague contentions to the 
effect that the veteran had fallen due to negligent care.  
The veteran apparently had had "advance directive" 
instructions in place not to intubate or resuscitate him, 
place him on life support, or otherwise take extraordinary 
measures to prolong his life.  After the stroke, he was not 
in a condition to revise his directive and consent to 
measures to prolong his life, and VA reportedly attempted to 
reach his wife, but could not.  When contact was made, the 
time within which such measures could have been taken had 
passed, and the appellant then reportedly stated that her 
husband did not want aggressive measures to prolong life 
should he be in a terminal state, although she appears to 
have had some misgivings (see May 2002 note of VA doctor 
R.K., who said that a valid advanced directive was in place, 
although the appellant expressed "fluctuating objections").  

The Board is aware of the appellant's present assertion that 
her husband was not in a position to knowingly execute an 
advanced directive and her apparent belief that the directive 
might not have been a legitimate one (see hearing 
transcript), but, under the circumstances, the Board is not 
sufficiently convinced that a bare, and vague, assertion to 
that effect, without more, is adequate basis to favor the 
Section 1151 claim.  At the most basic level, there must be 
some clinical evidence supporting a connection between the 
veteran's stroke or cerebrovascular accident and some action 
or inaction on the part of VA medical care providers.  On 
this point, it is relevant that, in December 2006, the VA 
neurologist identified the causes and factors contributing to 
the veteran's stroke, which, as discussed above, is 
consistent with another doctors' August 2003 opinion.  Such 
evidence is also relevant to the Section 1151 claim.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death and entitlement to DIC 
under Section 1151.  Therefore, there is no reasonable doubt 
for resolution.  38 C.F.R. § 3.102 (2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In July 2002, before the rating action giving rise to this 
appeal, VA sent the appellant a letter discussing the 
elements of a cause-of-death claim (medical evidence showing 
cause of death (typically, the death certificate); injury, 
disease, or other event in service; relationship between 
injury, disease, or event in service).  She was told about 
what types of evidence would be pertinent to those elements.  
That letter also explained her and VA's respective claim 
development responsibilities.  Because the Section 1151 claim 
was not file until later, the July 2002 letter focused on the 
issue of service connection for the cause of death.  Once the 
appellant raised a Section 1151 claim, in September 2002, VA 
responded with a letter asking her to supply more detailed 
statement and evidence concerning her general contention that 
her husband died due to a left hip injury sustained at a VA 
medical facility in October 2001, to which she did not 
respond with more specific statement or evidence specific to 
the contention.  The Statement of the Case (SOC) and 
Supplemental SOC discussed the criteria pertinent to both 
issues on appeal and explained why the claim is not 
substantiated.  The SOC cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  In 
April 2005 and January 2006, VA sent additional letters 
explaining the requirements of a Section 1151 claim; the 
former reinforced prior discussion of the appellant's and 
VA's respective claim development responsibilities and 
advised her that she may send any pertinent evidence she has.  
While the letter appears to have discussed, inadvertently, 
criteria that do not specifically apply here, the latter 
correspondence did, as had the SOC.        

The Board finds that no material prejudice resulted from a 
substantive notice defect, including that associated with 
timing of the notice, for the following reasons.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).  During the appeal, the appellant 
was provided notice of what the essential elements of her 
claim are, and her repeated assertions, even if not specific, 
to the effect that service-connected disabilities and/or VA 
negligence caused her husband's death is indicative of her 
understanding that evidence to that effect, other than mere 
assertion, is needed.  She was aware that she could proffer 
non-medical evidence, which is evidenced by her solicitation 
of a signed statement from Mr. J.N. and hearing testimony.  
She did not identify sources of non-VA medical evidence that 
might be pertinent to the claim, although, in light of the 
fact that the veteran was treated and had passed away at a VA 
medical facility, VA medical records, which are of record, 
are likely the most relevant.  The Board's own solicitation 
of an expert medical opinion and the opinion letter, a copy 
of which was provided to the appellant, together, provided 
her and her representative notice of what key evidence is 
missing.  Nonetheless, the appellant did not proffer evidence 
that might be contrary to the December 2006 expert opinion.  
The representative submitted additional argument in February 
2007, but there is no specific allegation as to a notice 
defect, or indication that additional evidence exists but is 
missing from the record.  Further, here, lack of notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
cannot be prejudicial. Considerations concerning how VA 
evaluates degree of disability or effective date for degree 
of service-connected disability are not material to this 
case.  What might be material is notice of effective date of 
service connection for the cause of death or of entitlement 
to Section 1151 benefits, but, with the denial of both 
claims, there can be no prejudice based on any notice 
deficiency thereon.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical evidence, including VA 
medical opinions appropriate to this claim, death 
certificate, and lay statements and testimony.  The appellant 
has not identified sources of pertinent, existing evidence 
that is missing and which she desires VA to consider.  Based 
on the foregoing, the Board concludes that VA's duty to 
assist was met, and it is not precluded from adjudicating 
this decision on the record.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is not 
established.





____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


